Conviction is for murder, punishment assessed being twenty years in the penitentiary.
Appellant killed Clyde L. Johnson by striking him on the head with a black-jack and fracturing his skull. The assault apparently was without cause or the slightest excuse. Appellant did not testify and no evidence for the defense was offered.
No bills of exception are found in the record. In the motion for new trial misconduct of one of the jurors was alleged but no evidence is brought forward supporting such averment.
No error appears.
The judgment is affirmed.
Affirmed.